Exhibit 10.1
 
CHICKEN ACQUISTION CORP.
 
2008 RESTRICTED STOCK PLAN FOR DIRECTORS
 
Adopted October 7, 2008
 
Section 1. Purpose
 
The purpose of the Chicken Acquisition Corp. 2008 Restricted Stock Plan for
Directors (the “Plan”) is (i) to encourage selected directors of Subsidiaries of
Chicken Acquisition Corp., a Delaware corporation (the “Company”), to acquire a
proprietary and vested interest in the growth and performance of the Company;
(ii) to generate an increased incentive to contribute to the Company’s future
success and prosperity, thus enhancing the value of the Company for the benefit
of shareholders; and (iii) to enhance the ability of the Company and its
Subsidiaries to attract and retain individuals of exceptional talent upon whom,
in large measure, the sustained progress, growth and profitability of the
Company depend.
 
Section 2. Definitions
 
For purposes of the Plan, the following terms have the following meanings:
 
(a) “Award” means a Restricted Stock Award granted pursuant to this Plan.
 
(b) “Award Agreement” means, with respect to each Restricted Stock Award, the
signed written agreement between the Company and the Participant setting forth
the terms and conditions of the Award.
 
(c) “Board of Directors” has the meaning given in Section 3(a) hereof.
 
(d) “Change in Control” means: (i) the failure of the Permitted Holders
collectively to own at least 40% of the total then outstanding Stock (unless
such failure occurs as a result of a Public Offering); (ii) there is consummated
a sale, in one or more related transactions, of all or substantially all of the
assets of the Company and its Subsidiaries to a person other than a Permitted
Holder, or (iii) the approval by the Company’s shareholders of a complete
liquidation or dissolution of the Company.
 
(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.
 
(f) “Fair Market Value” means the fair market value of the Stock as determined
by the Board of Directors in good faith in accordance with any reasonable
valuation method, consistent with all applicable requirements under the Code or
other applicable laws, and regulations promulgated thereunder.
 
(g) “Holder” means the holder of a Restricted Stock Award.
 
 
 

--------------------------------------------------------------------------------

 
 
(h) “Issue Date” shall mean the date established by the Board of Directors on
which certificates representing shares of Restricted Stock shall be issued by
the Company pursuant to the terms of Section 5(b).
 
(i) “Participant” means a director of a Subsidiary who has been determined to be
“independent” by the Board of Directors of that Subsidiary pursuant to Item
407(a) of Regulation S-K promulgated under the Securities Act who is selected by
the Board of Directors to receive an Award under the Plan.
 
(j) “Permitted Holders” means any of the following: Trimaran Fund II, L.L.C.,
Trimaran Parallel Fund II, L.P., Trimaran Capital, L.L.C., CIBC Employee Private
Equity Fund (Trimaran) Partners, CIBC Capital Corp., Trimaran Pollo Partners,
L.L.C., or any investment fund or other entity directly or indirectly controlled
or under common control with any of the foregoing.
 
(k) “Public Offering” means a public offering and sale of the common equity of
the Company or of any of its Subsidiaries (or any of their successors) for cash
pursuant to an effective registration statement under the Securities Act with an
aggregate public offering price of at least $50,000,000.
 
(l) “Restricted Stock” or “Restricted Stock Award” means an Award of Stock
subject to restrictions, as more fully described in Section 5.
 
(m) “Restriction Period” means the period determined by the Board of Directors
under Section 5(b).
 
(n) “Securities Act” means the Securities Act of 1933, as amended.
 
(o) “Subsidiary means, with respect to the Company, (i) a corporation, fifty
percent (50%) or more of the voting or capital stock of which is, as of the time
in question, directly or indirectly owned by: (A) the Company, (B) the Company
and one or more Subsidiaries of the Company or (C) one or more Subsidiaries of
the Company and (ii) any partnership, joint venture, association, joint stock
company, trust, unincorporated organization or other entity in which (X) the
Company, (Y) the Company and one or more Subsidiaries of the Company or (Z) one
or more Subsidiaries of the Company, directly or indirectly, owns fifty percent
(50%) or more of the equity economic interest thereof or has the power to elect
or direct the election of more than fifty percent (50%) of the members of the
governing body of such entity.
 
(p) “Stock” means the Common Stock, $0.01 par value per share, of the Company,
and any successor security.
 
(q) “Stockholders Agreement” means that certain Stockholders Agreement dated
November 18, 2005 among the Company and certain stockholders of the Company, as
amended from time to time.
 
(r) “Termination” means, for purposes of the Plan, that a Participant has ceased
to be, for any reason, an independent director of a Subsidiary as described in
Section 2(i).
 
 
2

--------------------------------------------------------------------------------

 
 
(s) “Vesting Date” means the date on which Restricted Stock ceases to be
forfeitable and becomes free of the restrictions described in Section 5(c).
 
Section 3. Administration
 
(a) General. This Plan shall be administered by the Board of Directors of the
Company (the “Board of Directors”). The Board of Directors may, in its sole
discretion, from time to time, delegate such power and authority over the
administration of the Plan as the Board of Directors deems appropriate to a
committee composed of not fewer than two (2) directors of the Company. Nothing
contained herein shall prevent the Board of Directors from delegating to such
committee full power and authority over the administration of the Plan. As used
herein, the term “Board of Directors” shall refer either to the Board of
Directors itself or to a duly authorized committee thereof, as appropriate.
 
Any action of the Board of Directors with respect to administration of the Plan
shall be taken pursuant to a majority vote of its members; provided, however,
that with respect to action by the Board of Directors in granting an Award to an
individual director, such action must be authorized by the required number of
directors without counting the interested director, who shall abstain as to any
vote on his or her Award. An interested director may be counted in determining
the presence of a quorum at a meeting of the Board of Directors where such
action will be taken.
 
(b) Authority. The Board of Directors shall grant Awards to eligible
Participants. In particular and without limitation, the Board of Directors,
subject to the terms of the Plan, shall:
 
(i) select the eligible Participants to whom Awards may be granted;
 
(ii) determine whether and to what extent Awards are to be granted under the
Plan;
 
(iii) determine the number of shares of Stock to be covered by each Award
granted under the Plan; and
 
(iv) determine the terms and conditions of any Award granted under the Plan
based upon factors determined by the Board of Directors.
 
(c) Board of Directors Determinations Binding. Subject to the express provisions
of the Plan, the Board of Directors shall have the authority to construe and
interpret the Plan, any Award and any Award Agreement; to define the terms used
therein; to prescribe, amend, and rescind rules and regulations relating to
administration of the Plan; to determine the duration and purposes of leaves of
absence which may be granted to Participants without constituting a Termination
for purposes of the Plan; and to make all other determinations necessary or
advisable for administration of the Plan. Any determination made by the Board of
Directors pursuant to the provisions of the Plan with respect to any Award shall
be made in its sole discretion at the time of the grant of the Award or, unless
in contravention of any express term of the Plan or Award, at any later time.
Determinations of the Board of the Directors on matters referred to in this
section shall be final and conclusive, and shall be binding on all persons,
including the Company and Participants.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4. Stock Subject to Plan
 
(a) Shares Available for Awards. The total number of shares of the Company’s
authorized but unissued Stock reserved and available for issuance pursuant to
Awards under this Plan shall be five thousand (5,000). If any shares of Stock
subject to a Restricted Stock Award are forfeited, the shares issuable under
such Award shall again be available for issuance in connection with Awards. Any
Award under this Plan shall be governed by the terms of the Plan and any
applicable Award Agreement.
 
(b) Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split or other change in corporate
structure affecting the Stock without receipt of consideration by the Company,
such substitution or adjustments shall be made in the aggregate number of shares
of Stock reserved for issuance under the Plan and in the number of shares
subject to outstanding Awards, as may be determined to be appropriate by the
Board of Directors, in its sole discretion; provided, however, that no
fractional shares of Stock shall be issued under the Plan on account of any such
adjustment.
 
Section 5. Restricted Stock Awards
 
(a) General. Restricted Stock Awards may be issued hereunder to Participants,
for no cash consideration or for such amount as the Board of Directors in its
discretion shall determine. The provisions of Restricted Stock Awards need not
be the same with respect to each recipient. The Board of Directors may provide
upon grant of a Restricted Stock Award that any shares of Restricted Stock that
are purchased by the Holder for cash and are subsequently forfeited by the
Holder prior to the Vesting Date therefor shall be repurchased by the Company at
the purchase price originally paid therefor by the Holder, if applicable.
 
(b) Issue Date and Vesting Date. At the time of the grant of a Restricted Stock
Award, the Board of Directors shall establish an Issue Date or Issue Dates and a
Vesting Date or Vesting Dates with respect to such shares. The Board of
Directors may provide upon grant of a Restricted Stock Award that different
numbers or portions of the shares subject to the Award shall have different
Vesting Dates. The Board of Directors also may provide that the Vesting Dates
will be accelerated upon the subsequent occurrence of such event as the Board of
Directors may specify. The Board of Directors also may establish upon grant of a
Restricted Stock Award that some or all of the shares subject thereto shall be
subject after the Vesting Date to additional restrictions upon transfer or sale,
although not to forfeiture.
 
(c) Issuance of Certificates. Reasonably promptly after the Issue Date, the
Company shall cause to be issued a stock certificate for the number of shares of
Restricted Stock subject to the Award, registered in the name of the Participant
to whom such shares were granted, evidencing such shares; provided, that the
Company shall not cause such a stock certificate to be issued unless it has
received a stock power duly endorsed in blank with respect to such shares. Each
such stock certificate shall bear the following legend:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the
Chicken Acquisition Corp. 2008 Restricted Stock Plan for Directors and related
Award Agreement, and such rules, regulations and interpretations as the Board of
Directors may adopt. Copies of the Plan, Award Agreement and rules, regulations
and interpretations, if any, are on file at the principal executive office of
the Company.”
 
 
4

--------------------------------------------------------------------------------

 
 
Such legend shall not be removed until all applicable restrictions have lapsed.
 
Each certificate issued pursuant to this Section 5(c) together with the stock
powers relating to the shares of Restricted Stock evidenced by such certificate,
shall be held by the Company until all restrictions thereon have lapsed, unless
the Board of Directors determines otherwise.
 
(d) Consequences of Vesting. Upon the vesting of a share of Restricted Stock
pursuant to the terms of the Plan and the applicable Award Agreement, the
restrictions on transfer described in Section 5(c) shall cease to apply to such
share. Reasonably promptly after a share of Restricted Stock vests, the Company
shall cause to be delivered to the Participant to whom such shares were granted,
a certificate evidencing such shares, free of the legend set forth in Section
5(c). Notwithstanding the foregoing, such shares still may be subject to
restrictions on transfer as set forth in Section 6 hereof.
 
(e) Dividends. If and to the extent set forth in the applicable Award Agreement,
the Holder of shares of Restricted Stock shall be entitled to receive from the
Company, after the grant date and until the Vesting Date, dividends or other
distributions with respect to the shares identical or comparable in financial
value to the dividends and other distributions that would have been received by
the Holder had the shares not been subject to the restrictions on Restricted
Stock imposed under the Plan, and the Holder shall not be required to return any
such distributions to the Company in the event of forfeiture of the Restricted
Stock; provided that any such dividends or distribution payable to the Holder
that constitute Stock or other equity securities of the Company shall be issued
in the same manner and subject to the same restrictions and conditions as apply
to the shares of Restricted Stock as to which such dividends and distributions
are paid. The Board of Directors in its discretion may require that any
dividends paid on shares of Restricted Stock shall be held in escrow until all
restrictions on such shares have lapsed.
 
(f) Voting Rights. If and to the extent set forth in the applicable Award
Agreement, the Holder of shares of Restricted Stock shall be entitled to vote or
direct the voting of such shares after the grant date and until the Vesting
Date.
 
(g) Termination. Except to the extent otherwise provided in the Award Agreement
and pursuant to this section, in the event of a Termination during the
Restriction Period, all shares still subject to restriction shall be forfeited
by the Participant. If the Holder has paid cash for the Award, the stock will be
repurchased by the Company at the same price originally paid by the Participant.
In the event that the Company requires such a return of shares, it also shall
have the right to require the return of all dividends paid on such shares,
whether by termination of any escrow arrangement under which such dividends are
held or otherwise, unless otherwise specified in the applicable Award Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(h)  Acceleration of Awards. Notwithstanding any provision to the contrary
contained herein or in any Award Agreement, all Awards shall become fully vested
upon the occurrence of a Change in Control or the closing of a Public Offering
and, in addition, the Board of Directors, in its sole discretion, may at any
other time accelerate the vesting of all or any Award then outstanding. The
decision by the Board of Directors to accelerate an Award or to decline to
accelerate an Award shall be final.
 
Section 6. Restrictions on Transfer
 
(a) Stockholders Agreement. Any Stock issued pursuant to the Plan shall be
subject to the provisions contained in the Stockholders Agreement applicable to
Stock held by “Management Stockholders” (as defined therein) and shall be deemed
“Stock” (as defined in the Stockholders Agreement) for all purposes thereunder.
If Participant is not a party to the Stockholders Agreement, then the Company
may, as a condition to the issuance of Stock hereunder, require such Participant
to become a party to the Stockholders Agreement.


  (b) Legends. All stock certificates representing Stock issued pursuant to the
Plan shall, unless otherwise determined by the Board of Directors, have affixed
thereto legends substantially in the following form:


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT AMONG CHICKEN ACQUISITION CORP. AND CERTAIN MINORITY STOCKHOLDERS
NAMED THEREIN, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY. NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT. THE HOLDER OF THIS CERTIFICATE,
BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS
OF SUCH STOCKHOLDERS AGREEMENT.”


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT
BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF EITHER AN EFFECTIVE
REGISTRATION STATEMENT FOR THESE SHARES UNDER THE SECURITIES ACT OF 1933 OR AN
OPINION OF COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”


 
6

--------------------------------------------------------------------------------

 

(c) Compliance with Legal and Trading Requirements. This Plan and any Awards
granted under this Plan shall be subject to all applicable federal and state
laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required. The Company, in its reasonable
discretion, may postpone or condition the issuance or delivery of Stock until
completion of such stock exchange or market system listing or registration, if
the Stock is so listed, or qualification of such Stock or other required action
under any state or federal law, rule or regulation as the Company may consider
appropriate in order to comply with the applicable laws, and may require any
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Stock in
compliance with applicable laws, rules and regulations. No provisions of this
Plan shall be interpreted or construed to obligate the Company to register any
Stock under federal or state law.
 
Section 7. General Provisions
 
(a) Award Grants. Any Award may be granted either alone or in addition to other
Awards granted under the Plan. Subject to the terms and restrictions set forth
elsewhere in the Plan, the Board of Directors shall determine the consideration,
if any, payable by the Participant for any Award and, in addition to those set
forth in the Plan, any other terms and conditions of the Awards. The Board of
Directors may condition the grant or payment of any Award upon the attainment of
specified performance goals or such other factors or criteria, including vesting
based on continued service as an independent director, as the Board of Directors
shall determine. Performance objectives may vary from Participant to Participant
and among groups of Participants and shall be based upon such Company,
Subsidiary, group or division factors or criteria as the Board of Directors may
deem appropriate, including, but not limited to, earnings per share or return on
equity. The other provisions of Awards also need not be the same with respect to
each recipient. Unless specified otherwise in the Plan or by the Board of
Directors, the date of grant of an Award shall be the date of action by the
Board of Directors to grant the Award.
 
(b) Award Agreement. As soon as practicable after the date of an Award grant,
the Company and the Participant shall enter into a written Award Agreement
identifying the date of grant, and specifying the terms and conditions of the
Award.
 
(c) Tax Withholding. Whenever shares of Stock are issued or to be issued
pursuant to Awards, the Company shall have the right to require the Participant
to remit to the Company an amount sufficient to satisfy federal, state, local or
other withholding tax requirements if, when, and to the extent required by law
(whether so required to secure for the Company an otherwise available tax
deduction or otherwise) prior to the delivery of any certificate or certificates
for such shares. The obligations of the Company under the Plan shall be
conditional on satisfaction of all such withholding obligations and the Company
or any Subsidiary shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment of any kind otherwise due to the
Participant. With the approval of the Board of Directors, which it shall have
sole discretion to grant, the Participant may elect to satisfy an applicable
withholding requirement, in whole or in part, by having the Company withhold
from delivery shares of Stock having a value equal to the amount of tax to be
withheld. Such shares shall be valued at their Fair Market Value on the date as
of which the amount of tax to be withheld is determined. Fractional share
amounts shall be settled in cash.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) Notification of Election Under Section 83(b) of the Code. If any Participant
shall, in connection with the acquisition of shares of Restricted Stock under
the Plan, make the election permitted under Section 83(b) of the Code (i.e., an
election to include in gross income in the year of transfer the amounts
specified in Section 83(b)), such Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b).
 
(e) Transferability. No Award shall be assignable or otherwise transferable by
the Participant other than by will or by the laws of descent and distribution.
During the life of a Participant, any elections with respect to an Award may be
made only by the Participant or the Participant’s guardian or legal
representative.
 
(f) Adjustment of Awards; Waivers. The Board of Directors may adjust the
performance goals and measurements applicable to Awards (i) to take into account
changes in law and accounting and tax rules, (ii) to make such adjustments as
the Board of Directors deems necessary or appropriate to reflect the inclusion
or exclusion of the impact of extraordinary or unusual items, events or
circumstances in order to avoid windfalls or hardships, and (iii) to make such
adjustments as the Board of Directors deems necessary or appropriate to reflect
any material changes in business conditions. In the event of hardship or other
special circumstances of a Participant and otherwise in its discretion, the
Board of Directors may waive in whole or in part any or all restrictions,
conditions, vesting, or forfeiture with respect to any Award granted to such
Participant.
 
(g) Rights as Shareholders. The rights of Holders as shareholders of the Company
with respect to dividends and voting shall be as specified in their Award
Agreements.
 
(h) Beneficiary Designation. The Board of Directors, in its discretion, may
establish procedures for a Participant to designate a beneficiary to whom any
shares or amounts payable in the event of the Participant’s death are to be
paid.
 
(i) Additional Plans. Nothing contained in the Plan shall prevent the Company or
a subsidiary from adopting other or additional compensation arrangements for its
directors.
 
(j) No Right to Directorship. Neither the adoption of this Plan nor the grant of
any Award hereunder shall confer upon any Participant any right with respect to
continuation of the Participant’s membership on the Board of Directors of the
Company or any Subsidiary or interfere in any way with provisions in the
Company’s or any Subsidiary’s Certificate of Incorporation and Bylaws relating
to the election, appointment, terms of office, and removal of directors.
 
(k) Governing Law. The Plan and all Awards shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
(l) Assumption by Successor. The obligations of the Company under the Plan and
under any outstanding Award may be assumed by any successor corporation, which
for purposes of the Plan shall be included within the meaning of “Company.”
 
 
8

--------------------------------------------------------------------------------

 
 
Section 8. Amendments and Termination
 
The Board of Directors may amend, alter or discontinue the Plan or any Award,
but no amendment, alteration or discontinuance shall be made which would impair
the rights of a Participant under an outstanding Award without the Participant’s
consent.
 
Section 9. Effective Date of Plan
 
The effective date of the Plan is October 7, 2008.
 
Section 10. Term of Plan
 
The Plan shall terminate when (a) all shares of Stock authorized under the Plan
are the subject of outstanding Awards and (b) all shares of Stock subject to
Awards have been issued and are no longer subject to forfeiture, unless
terminated earlier by the Board of Directors.


 
9

--------------------------------------------------------------------------------

 
 
Chicken Acquisition Corp.


Restricted Stock Award Agreement




THIS AGREEMENT, dated ________________, between Chicken Acquisition Corp., a
Delaware corporation (the "Company"), and _________________ ("Participant"), is
made pursuant and subject to the provisions of the Chicken Acquisition Corp.
2008 Restricted Stock Plan for Directors (the "Plan"). If not defined herein,
all terms used in this Agreement have the same meaning given them in the Plan.


 
1.
Award of Stock. Pursuant to the Plan, ______ shares of Stock (the “Restricted
Stock”) were awarded the Participant on __________(“Issue Date”), subject to the
terms and conditions of the Plan, and subject further to the terms and
conditions set forth herein.



 
2.
Vesting. Except as provided in paragraphs 4 or 5, the shares of Restricted Stock
that have not been previously forfeited shall vest according to the following
schedule (each a “Vesting Date”):



50% of the shares will vest on the first anniversary of the Issue Date; and


the remaining shares will vest on the second anniversary of the Issue Date.


 
3.
Forfeiture. Except as provided in paragraphs 4 or 5, the Participant's rights in
any shares of Restricted Stock that have not previously vested shall be
forfeited upon the occurrence of a Termination prior to any Vesting Date.



 
4.
Death or Disability. If before a Vesting Date, a Termination occurs due to the
Participant’s death or Disability, the Participant’s rights in a portion of the
Restricted Stock shall become vested in an amount equal to the number of shares
of unvested Restricted Stock on the date of Termination times the fraction of
(A) the number of complete calendar months from the Issue Date to the date of
the Participant’s Termination divided by (B) the total number of months from the
Issue Date to the next Vesting Date. The vesting will occur as of the date of
death or Disability, and any shares of Restricted Stock that do not vest in
accordance with the terms of this paragraph 4 shall be deemed forfeited.
 
For purposes of this Agreement, the term “Disability” shall mean that the
Participant becomes physically or mentally incapacitated and is therefore unable
for a period of six (6) consecutive months or for an aggregate of nine (9)
months in any twenty-four (24) consecutive month period to perform his duties as
a director. The determination of the existence of a Disability shall be made by
the Board of Directors in its sole discretion, and such determination shall be
final and binding on Participant.

 
 
10

--------------------------------------------------------------------------------

 

 
 
5.
Change in Control. Upon a Change in Control or the closing of a Public Offering
prior to the final Vesting Date, the Participant’s rights in the Restricted
Stock shall become 100% vested.



 
 
6.
Terms and Conditions.



 
a.
Nontransferability. Subject to subparagraphs l and m of this paragraph 6, no
rights in the shares of Restricted Stock are transferable until the shares have
vested other than by will or the laws of descent and distribution.



 
b.
Stock Power.As a condition to receipt of this Award, the Participant shall
deliver to the Company a stock power, endorsed in blank, with respect to the
Restricted Stock.



 
c.
Custody of Shares. The Company shall retain custody of the certificates
representing shares of Restricted Stock until they are vested.



 
d.
Shareholder Rights. The Participant shall have the right to receive dividends
and shall have the right to vote shares of Restricted Stock that have not been
forfeited.



 
e.
Delivery of Shares. As soon as practicable after a Vesting Date or after the
requirements of paragraphs 4 or 5 are satisfied, the Company will deliver to the
Participant a stock certificate for the appropriate number of shares of vested
Stock. The Company will also cancel the stock power covering such shares.



 
f.
Withholding of Taxes. No Stock will be delivered until the Participant (or the
Participant’s successor) has paid to the Company the amount that must be
withheld under federal, state and local income and employment tax laws (the
"Applicable Withholding Taxes") or the Participant and the Company have made
satisfactory provision for the payment of such taxes. The Company or any
Subsidiary shall have the right to deduct any such taxes from any payment of any
kind otherwise due to the Participant to satisfy the Applicable Withholding
Taxes. As an alternative to making a cash payment to satisfy the Applicable
Withholding Taxes, the Board of Directors may, in its sole discretion, permit
Participant or the Participant’s successor to have the Company retain that
number of shares of Restricted Stock (valued at their Fair Market Value) that
would satisfy the Applicable Withholding Taxes.
 
Due to the forfeiture conditions of this Award, the Participant may make an
election to be taxed upon the Award under Section 83(b) of the Code. To effect
such election, the Participant must file an appropriate election with the
Internal Revenue Service within thirty (30) days of the Issue Date and otherwise
in accordance with applicable Treasury Regulations. If the Participant makes an
election under Section 83(b), the Participant shall notify the Company of such
election within ten (10) days of filing the election with the Internal Revenue
Service. THE PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE
RESPONSIBILITY TO FILE A TIMELY ELECTION UNDER SECTION 83(b) AND THAT
PARTICIPANT WILL RELY SOLELY ON HIS OWN ADVISORS WITH RESPECT TO SUCH DECISION
AND THE EFFECT THEREOF ON PARTICIPANT.

 
 
11

--------------------------------------------------------------------------------

 
 
 
g.
Fractional Shares. A fractional share of Stock shall not be issued and any
fraction shall be disregarded.



 
h.
No Right to Directorship. This Restricted Stock Award does not confer upon the
Participant any right with respect to continuance of service as a director of
the Company or any Subsidiary, nor shall it interfere in any way with provisions
of the Company’s or any Subsidiary’s Certificate of Incorporation or Bylaws
relating to the election, appointment, terms of office, and removal of
directors.



 
i.
Change in Capital Structure. The terms of this Restricted Stock Award shall be
adjusted as provided in Section 4(b) of the Plan if the Company has a change in
capital structure.



 
j.
Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.



 
k.
Conflicts. In the event of any conflict between the provisions of the Plan as in
effect on the date of this Award and the provisions of this Agreement, the
provisions of the Plan shall govern.



 
l.
Participant Bound by Stockholders Agreement. Any Restricted Stock issued
pursuant to the Plan shall be subject to the provisions contained in the
Stockholders Agreement applicable to Stock held by “Management Stockholders” (as
defined therein) and shall be deemed “Stock” (as defined in the Stockholders
Agreement) for all purposes thereunder. If the Participant is not a party to the
Stockholders Agreement, then the Company may, as a condition to the issuance of
Restricted Stock hereunder, require the Participant to become a party to the
Stockholders Agreement.



 
12

--------------------------------------------------------------------------------

 
 
 
m.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Investment Representations. The Participant hereby represents and warrants to
the Company that:
 
(i) The Stock is being acquired for my own account, for investment and without
any present intention of distributing or reselling such Stock except as may be
permitted under the Securities Act and applicable state securities laws;
 
(ii) I understand that the Stock has not been registered under the Securities
Act or any state securities law; that the Stock must be held indefinitely unless
it is registered under the Securities Act or unless an exemption from such
registration is available; that the Company is under no obligation to register
the Stock; and, that an exemption from registration may not be available;
 
(iii) I have a pre-existing business relationship with the Company or its
officers, directors or controlling persons, and by reason of my business or
financial experience I have the capacity to protect my own interest in
connection with the purchase of the Stock;
 
(iv) I am fully aware that there may be no public trading market for the Stock
and that I may not be able to sell or dispose of the Stock; and
 
(v) I acknowledge and agree that the Stock is subject to the restrictions on
transfer set forth in the Plan, the terms of which are hereby incorporated
herein by reference, and that the certificates for the Stock will bear
appropriate legends prohibiting the transfer thereof except in compliance with
the terms of the Plan and applicable federal and state securities laws.
 
I will indemnify the Company against and hold it free and harmless from any
loss, damage, expense or liability resulting to the Company if any sale or
distribution of the Stock by me is contrary to these representations and
agreements.
       
n.
Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.
 



  IN WITNESS WHEREOF, the parties have executed this Agreement as of the Issue
Date.


CHICKEN ACQUISITION CORP.


By ____________________________  ______________________________
Participant


 
13

--------------------------------------------------------------------------------

 
 